PER CURIAM.
Affirmed. This is an appeal by plaintiffs from a final judgment entered upon a jury verdict in favor of the defendants in an action for personal injuries. We find no abuse of discretion by the trial court in denying plaintiffs’ motion for new trial. Although plaintiffs claimed a violation of the rule of sequestration of witnesses by the defendants after trial, it is apparent by the record that the plaintiffs had knowledge of the violation during the course of the trial, impeached several witnesses on the basis of the violation and argued the violation in final argument. However, plaintiffs’ counsel made no attempt to exclude the witnesses or their testimony or to seek a mistrial. In one instance counsel specifically noted that the sequestration rule had been violated but that he did not wish to exclude the witnesses’ testimony. Although we agree that a rule violation was demonstrated, we find no abuse of discretion by the trial court in refusing to grant a new trial under these circumstances. Cf. Del Monte Banana Company v. Chacon, 466 So.2d 1167 (Fla. 3d DCA 1985). In addition, we find no reversible error as to the jury instructions.
DOWNEY, ANSTEAD and GLICKSTEIN, JJ„ concur.